Citation Nr: 1016188	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-28 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 
percent for post traumatic stress disorder.

2.  Entitlement to an evaluation greater than 60 percent for 
coronary artery disease, status post myocardial infarction 
with left ventricular hypertrophy and stable angina.

3.  Entitlement to an evaluation greater than 20 percent for 
diabetes mellitus with erectile dysfunction.

4.  Entitlement to a compensable evaluation for hypertension.

5.  Entitlement to a compensable evaluation for glabella 
scar, status post shrapnel wound.

6.  Entitlement to a compensable evaluation for right buttock 
scar, status post shrapnel wound and right arm scar, status 
post mortar round wound.

7.  Entitlement to total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2006 and September 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.

The  issue of service connection for urinary incontinence 
and/or frequency, including as secondary to his service 
connected disabilities, have been raised by the record in the 
September 2007 and May 2009 VA examinations, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).   Therefore, the Board does not have jurisdiction over 
the issues, and they are referred to the AOJ for appropriate 
action.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran has 
deficiencies in most areas caused by symptoms such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances.

2.  The Veteran's coronary artery disease has not resulted in 
chronic congestive heart failure, an exercise tolerance 
testing of 3 METs or less, or left ventricular dysfunction 
with an ejection fraction of less than 30 percent.

3.  The Veteran's diabetes mellitus does not require insulin, 
a restricted diet, and regulation of activities.

4.  The Veteran requires continuous medication to control his 
blood pressure.

5.  The Veteran's scars are not tender to palpation or 
unstable, do not cause disfigurement, and do not cover an 
area or areas of 144 square inches.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for an evaluation in excess of 60 percent 
for the Veteran's coronary artery disease, status post 
myocardial infarction with left ventricular hypertrophy and 
stable angina, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.104 Diagnostic Code 7006-7005 (2009).

3.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus with erectile dysfunction have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.119, Diagnostic Code 7913 (2009).

4.  The criteria for a 10 percent rating for hypertension 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7101 (2009).

5.  The criteria for a compensable disability rating for the 
service connected glabella scar, right buttock scar, and 
right arm scar have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code 7800, 7802, 7803, and 7804 (prior to October 
23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.   § 4.3(2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21(2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.

In that decision, the Court also discussed the concept of the 
'staging' of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

A.  Post Traumatic Stress Disorder (PTSD)

The Veteran's PTSD is evaluated as 50 percent disabling under 
Diagnostic Code (DC) 9411 using the general rating formula 
for mental disorders.  38 C.F.R. § 4.130 (2009).  Under these 
criteria, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, warrants a 70 percent 
rating.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  38 C.F.R. § 4.130.

The use of the term 'such as' in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase 'such symptoms as,' followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  Id. 
at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id. If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th Ed. (DSM-IV) at 32).  According to DSM- 
IV, a GAF score of 41-50 indicates serious symptoms (e. g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupation, 
or school functioning (e.g. no friends, unable to keep a 
job).  A GAF score of 51-60 indicates moderate symptoms (e. 
g. flat affect and circumstantial speech, occasional panic 
attacks OR moderate symptoms or moderate difficulty in 
social, occupational, or school functioning (e. g. few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 indicates the examinee has some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functions pretty well with some 
meaningful interpersonal relationships.

Notes from the Corona Vet Center show that in December 2005 
the Veteran expressed suicidal ideation and a history of 
suicidal attempt.  The treating counselor appears to have 
attributed the instances to the Veteran's depression.

The Veteran had a VA examination in March 2006.  During this 
examination, the examiner noted that the Veteran has 
recurrent recollections of traumatic events, avoids stimuli 
associated with trauma, has a sense of foreshortened future, 
has markedly diminished participation in activities, feels 
detached from others, and has a restricted range of affect.  
The examiner also noted that the Veteran has difficulty 
falling and staying asleep, is irritable, and has outbursts 
of anger, an exaggerated startle response, difficulty 
concentrating, and hypervigilance.  

The examiner stated that the Veteran's symptoms cause 
occasional interference in performing activities of daily 
living.  Further, the symptoms cause occupational and social 
impairment in work, family functioning, thinking, and mood 
and cause difficulty establishing and maintaining effective 
work and social relationships.  A GAF score of 55 was 
assigned, which indicates moderate PTSD symptoms, such as 
moderate difficulty in social or occupational functioning, 
providing evidence against this claim.  

Based upon the report, the Board finds that at most, the 
Veteran warrants the currently assigned 50 percent rating as 
his symptoms are not of the severity necessary for a 70 
percent rating. 

The Veteran had another VA examination in July 2007.  During 
the examination, the Veteran reported that his symptoms had 
worsened.  He stated that he was becoming more impatient and 
angry when dealing with day-to-day situations.  The examiner 
noted abnormal mood, affect, and thought processes.  He 
further noted that the Veteran's abstract thinking was absent 
with mild to moderate abnormal memory.  A GAF of 50 was 
assigned and the examiner stated that the Veteran has 
occasional difficulty performing activities of daily living, 
has problems establishing and maintaining work relationships, 
and diminished social relationships.  It was noted that the 
Veteran has had problems with coworkers and supervisors and 
has some difficulty with complex commands.  

Based upon the findings, the Board finds that at most, the 
Veteran warrants the currently assigned 50 percent rating as 
his symptoms are not of the severity necessary for a 70 
percent rating.  Further, the GAF of 50 indicates moderate 
PTSD symptoms, providing more evidence against this claim.

VA outpatient treatment records dated January 2007 show that 
the Veteran reported symptoms of depression and anxiety.  He 
also reported anger issues and one instance of passive 
suicidal ideation after the death of his first wife.  He 
Veteran stated that he quit his job eight years prior due to 
health and anger issues.  He stated that he got in trouble at 
work due to his temper and was demoted after an altercation 
with the company vice president.  The diagnosis included PTSD 
and a GAF of 55.  A treatment record dated October 2007 
showed that the Veteran reported nightmares, an exaggerated 
startle response, anger, and flashbacks.  The diagnosis 
included PTSD and GAF of 60.  

In November and December 2007 records, symptoms were similar 
to those reported above.  GAF scores of 65 were assigned at 
each appointment.  

The Veteran also submitted statements in support of his 
claim.  A statement dated March 2008 indicates that the 
Veteran has had to increase his medication for PTSD treatment 
and that he has had no progress with treatment of PTSD.  He 
stated that he was placed in an anger management group and 
further stated that other illnesses have been directly 
related to or caused by his PTSD.

A VA outpatient treatment record dated October 2008 shows 
that the Veteran reported being more irritable and somewhat 
angry.  He reported having more nightmares and that he slept 
only four hours per night.  A GAF of 63 was assigned.  
Another record dated January 2009 indicates that the Veteran 
reported sleeping better.  He still had problems with his 
temper and irritability, but denied becoming violent.  He 
stated that his nightmares have decreased.  The GAF score 
assigned was 66.  

Based upon the findings, the Board finds that at most, the 
evidence supports the currently assigned 50 percent rating as 
his symptoms are not of the severity necessary for a 70 
percent rating.  Further, the GAF scores ranging from 55 to 
65 indicate mild to moderate PTSD symptoms and show a slight 
decrease in severity of the Veteran's symptoms.

In May 2009 the Veteran had another VA examination.  The 
examiner indicated review of past medical treatment records.  
The Veteran reported that his biggest problem was anger 
management.  Other reported symptoms include irritability, 
depression, impatience, nightmares, difficulty sleeping, and 
flashbacks.  He also said he is startled easily and that all 
of his symptoms affect his activities of daily living and 
social life.  He reported that he retired due to his anger 
issues.  The examiner noted that the Veteran's mood and 
affect are abnormal and that he has depression and anxiety.  
Also noted was that the Veteran's abstract thinking is absent 
and that his memory is moderately abnormal, having difficulty 
with retention of highly learned materials.  The Veteran also 
forgets to complete tasks.  The diagnosis was PTSD with a GAF 
score of 48.  The examiner stated that the Veteran's symptoms 
cause distress and social functioning impairment.  He stated 
that the Veteran stays at home most of the time, avoiding 
people, and has not been able to work for years due to 
decreased concentration and an inability to focus.  The 
examiner stated that the Veteran still struggles with anger, 
irritability, and agitation.
Based upon the findings, the Board finds that at most, the 
evidence supports the currently assigned 50 percent rating as 
his symptoms are not of the severity necessary for a 70 
percent rating.  

The assigned GAF of 48, indicates serious impairment in 
social, occupation; however, the symptoms described in the 
examination report are not of the degree to warrant a 70 
percent rating.  

Based upon the totality of the evidence, the Board finds that 
a rating greater than 50 percent is not warranted for service 
connected PTSD.  As noted above, for a 70 percent rating, the 
Veteran should have occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.

In this case, the evidence shows that the Veteran has 
occupational and social impairment with difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  The evidence does not show that the Veteran 
has deficiencies in most areas caused by symptoms listed in 
or similar to those necessary for a 70 percent rating.  The 
evidence also fails to show total occupational and social 
impairment; thus a total disability, or 100 percent rating, 
is not warranted.

The Board has considered the Veteran's statements.  Regarding 
the Veteran's statements, the Board finds that the Veteran is 
competent to report symptoms because this requires only 
personal knowledge as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, based 
upon the Veteran's statements and the medical evidence, the 
Board finds that the disability picture is adequately 
represented by the currently assigned 50 percent rating as 
the severity of symptoms do not rise to the criteria 
necessary for a higher rating.  Accordingly, the Board finds 
that a rating greater than 50 percent for service connected 
PTSD is not warranted for any time during the pendency of the 
claim.  The appeal is denied.

B.  Coronary Artery Disease

The Veteran's service connected coronary artery disease, 
status post myocardial infarction with left ventricular 
hypertrophy and stable angina has been rated under 38 C.F.R. 
§ 4.104, DC 7006-7005 (2009).  The hyphenated diagnostic code 
in this case indicates that myocardial infarction under DC 
7006 is the service-connected disorder and that 
arteriosclerotic heart disease, or coronary artery disease, 
under Diagnostic Code 7005, is a residual condition.  Under 
either diagnostic code, a 100 percent rating is warranted 
when there is chronic congestive heart failure; a workload 
upon exercise tolerance testing of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, DC 7005, 7006.

In a May 2006 VA examination, the examiner stated that an 
echocardiogram was not performed because an echocardiogram 
was pending.  The estimated MET was 5 and based on the 
Veteran's ability to do basic tasks such as carry groceries 
for a short distance, perform basic cleaning for short 
periods of time, and participate in mild recreation 
activities.  The examiner stated that the effect on the 
Veteran's occupation is minimal since he is retired and the 
effect of the condition on the Veteran's daily activity is 
minimal if his angina is under control.

Also of record is a private treatment record from Dr. G.K., 
MD, dated November 2006.  Dr. G.K. did not find chronic 
congestive heart failure and did not provide a MET estimate.  
The testing performed in conjunction with the examination did 
not provide a MET reading, but did show the Veteran's 
ejection fraction at 60 percent, providing evidence against 
this claim.

The Veteran had a VA examination in September 2007.  During 
the examination, the Veteran reported dizziness, chest pain, 
and that he was easily fatigued, but did not report heart 
failure, shortness of breath, or fainting attacks.  In an 
addendum, the examiner estimated the Veteran's METs at 7 and 
noted that the ejection fraction was 60 percent.

In May 2009, the Veteran had another VA examination.  The 
examiner stated that the Veteran reported chronic stable 
angina as well as a dull, precordial chest pain that lasts 
two to five minutes and occurs once per week.  The Veteran 
was not able to perform a stress test due to right knee and 
lumbar spine disabilities.  The electrocardiogram showed 
normal sinus rhythm, old internal wall myocardial infarction, 
and right bundle branch block resulting in an abnormal EKG.  
It was further noted that the estimated METs was 6 as the 
Veteran could lift 40 to 50 pounds.

The Board has reviewed all of the Veteran's statements as 
well as the records from SSA.  Regarding the Veteran's 
statements, the Board finds that the Veteran is competent to 
report symptoms because this requires only personal knowledge 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, in this case, the 
criteria for an increased rating is based upon objective 
findings by medical providers; thus, the Veteran's statements 
indicating a worsening of his disability are not accorded the 
same weight as the treatment records and examination reports.

Unfortunately, the evidence does not show that the Veteran's 
coronary artery disease has resulted in chronic congestive 
heart failure, an exercise tolerance testing of 3 METs or 
less, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  As noted above, the lowest 
MET reading or estimate recorded during the pendency of the 
claim has been 5 and the lowest ejection fraction has been 60 
percent.  The treatment records also fail to indicate chronic 
congestive heart failure.

Accordingly, the Board finds that the Veteran's disability 
does not meet the criteria for an increased rating.  The 
appeal is denied.

C.  Diabetes Mellitus, Type II

The RO assigned a 20 percent disability rating under DC 7913, 
diabetes mellitus.  38 C.F.R. § 4.119 (2009).  Important for 
this case, diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities is rated 40 percent 
disabling.  Diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated, is rated 60 percent 
disabling.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
rated, is rated 100 percent disabling.

Note (1) to DC 7913 provides that compensable complications 
of diabetes are to be rated separately unless they are part 
of the criteria used to support a 100 percent rating.  
Noncompensable complications are considered part of the 
diabetic process under DC 7913.

Note (2) provides that, when diabetes mellitus has been 
conclusively diagnosed, the adjudicator is not to request a 
glucose tolerance test solely for rating purposes.  38 C.F.R. 
§ 4.119.

The Veteran had a VA examination in May 2006.  The Veteran 
said that he visits the doctor approximately four times per 
year for his diabetes.  He also reported taking Metformin and 
Glyburide and indicated an inability to achieve and maintain 
an erection.  For the impotence, the Veteran receives monthly 
testosterone shots; however, he reported no benefit from 
treatment.  The Veteran also noted a 42 pound weight loss and 
urinary frequency.  The examiner noted that the diabetes does 
not affect the kidneys.  The examiner did not indicate that 
the Veteran required insulin, a restricted diet, or 
regulation of activities, weighing against the claim for an 
increased rating.

A private treatment record from Dr. L.Z., MD, dated August 
2007, states that the Veteran takes Metformin, Glipizide, and 
Actos for his diabetes and should be following a diet.  It is 
noted that none of the medications are insulin, weighing 
against the claim for an increased rating..

The Veteran had a VA examination in September 2007.  The 
Veteran reported that he visits the doctor ten times per year 
for his diabetes.  He reported no progressive weight loss and 
did not describe any affects on the kidneys.  The Veteran 
described urinary incontinence and reported continued 
inability to achieve and maintain an erection.  He indicated 
that he was no longer being treated for his erectile 
dysfunction.  The examiner noted that the Veteran does not 
have a history of hypoglycemia or diabetic ketoacidosis.  The 
examiner did not indicate that the Veteran required insulin, 
a restricted diet, or regulation of activities, weighing 
against the claim for an increased rating.

In May 2009, the Veteran had another VA examination.  The 
subjective factors listed included frequent urination.  The 
Veteran continues to take Metformin and Glipizide.  The 
examiner stated that the Veteran has not been treated for 
hyperglycemia, hypoglycemia or ketoacidosis.  The examiner 
did not indicate that the Veteran required insulin, a 
restricted diet, or regulation of activities, weighing 
against the claim for an increased rating.

As noted above, for an increased rating, the evidence must 
show that the Veteran requires insulin, a restricted diet, 
and regulation of activities.  The Board has reviewed all of 
the evidence, including the Veteran's statements but finds 
that the evidence does not meet the criteria for an increased 
rating.  Regarding the Veteran's statements, the Board finds 
that the Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  However, in this 
case, the Veteran has not alleged that he needs insulin, is 
on a restricted diet, or requires regulation of activities.

Accordingly, as the evidence fails to show that the Veteran 
requires insulin, a restricted diet, and regulation of 
activities, a rating greater than 20 percent for service 
connected diabetes mellitus cannot be granted.  The appeal is 
denied.

D.  Hypertension

The Veteran's hypertension is rated as noncompensable under 
38 C.F.R. § 4.104, DC 7101, which pertains to hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  Diagnostic Code 7101 provides for a 10 
percent rating where diastolic pressure is predominantly 100 
or more; systolic pressure is predominantly 160 or more; or 
where an individual has a history of diastolic pressure that 
is predominantly 100 or more which requires continuous 
medication for control.  A 20 percent rating may be assigned 
with diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  Diastolic 
pressure of 120 or more is rated as 40 percent disabling, and 
a maximum 60 percent rating is warranted for diastolic 
pressure of 130 or more.  38 C.F.R.         § 4.104, DC 7101.

The Veteran had a VA examination in May 2006.  The examiner 
noted that the Veteran's blood pressure reading was 140/80, 
138/80, and 140/82 and that the Veteran's blood pressure is 
controlled by medication.  The examiner stated that because 
the Veteran's blood pressure is controlled by medication, he 
did not take blood pressure readings on separate days.  

Since the examiner stated that the Veteran's blood pressure 
is controlled by medication, the Board finds that the 
evidence favors a 10 percent under DC 7101.

In May 2009, the Veteran had another VA examination.  The 
blood pressure readings were 90/60, 100/66, and 100/60.  It 
was noted that the Veteran has hypertension associated with 
diabetes mellitus and erectile dysfunction.  The examiner 
noted that the Veteran takes medication to control his blood 
pressure, weighing in favor of a 10 percent rating.

In sum, the Board has reviewed and weighed all of the 
evidence and finds that the benefit of the doubt should be 
given to the Veteran as the VA examiners indicate that he 
requires continuous medication to control his blood pressure.  
Therefore, the Board finds that a 10 percent rating for 
hypertension is warranted.  A rating greater than 10 percent 
is not warranted as the medical evidence does not show 
diastolic pressure at 110 or more, or systolic pressure 
predominantly 200 or more.

E.  Scars

The Veteran seeks a compensable rating for his for glabella 
scar, status post shrapnel wound, rated under 38 C.F.R. 
§ 4.118, DC 7800 (2008); and right buttock scar, status post 
shrapnel wound, and right arm scar, status post mortar round 
wound, both rated under 38 C.F.R. § 4.118, DC 7802 (2008).  
During the pendency of the Veteran's appeal, the criteria for 
rating the skin was amended, effective October 23, 2008.  See 
73 FR 54708 (September  23, 2008) (codified at 38 C.F.R.  
§ 4.118, DCs 7800 to 7805 (2009)).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  
However, as to the amended regulations effective October 
2008, the Board notes the changes are only applicable to 
claims received on or after October 23, 2008.  See 73 Fed. 
Reg. 54708 (September 23, 2008).  Because the Veteran's 
increased rating claim is based upon a claim that was filed 
prior to October 2008, the amended regulations effective 
October 2008 will not be addressed in the present decision.

Scars that cause disfigurement of the head, face, or neck are 
evaluated under DC 7800, based upon certain criteria, 
including eight characteristics of disfigurement.  The eight 
characteristics of disfigurement are: scar five or more 
inches in length; scar at least one-quarter inch wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper- pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); or skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

Under DC 7800, a 10 percent evaluation is assigned when one 
characteristic of disfigurement is present; a 30 percent 
rating is warranted when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features, or; with two or three 
characteristics of disfigurement; a 50 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features, or; with four or five 
characteristics of disfigurement; an 80 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features, or; with six or more 
characteristics of disfigurement.  See 38 C.F.R. § 4.118, DC 
7800, Note (1).

Under DC 7802, scars, other than of the head, face or neck, 
that are superficial and that do not cause limited motion 
warrant a 10 percent evaluation when the scars cover an area 
or areas of 144 square inches (929 sq. cm.) or greater.  38 
C.F.R. § 4.118

Other potentially applicable rating codes include Diagnostic 
Codes 7803, and 7804. 38 C.F.R. § 4.118.  Under DC 7803 a 10 
percent evaluation is assigned for unstable, superficial 
scars.  DC 7804 provides a 10 percent evaluation for 
superficial scars that are painful on examination.

A VA examination, dated May 2006, shows that the Veteran had 
a level scar on the right buttock, right forearm dorsal 
surface, and one on the face at the glabella, measuring about 
2 cm. by 0.5 cm. with hyperpigmentation of less than 6 square 
inches.  There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
Keloid formation, hypopigmentation, or abnormal texture of 
any of the scars.  No muscle damage or disability was found 
relating to the scars.

During the VA examination conducted in September 2007, the 
examiner found no underlying muscle damage in conjunction 
with any of the Veteran's scars.  On physical examination, 
the examiner noted a depressed scar on the Veteran's right 
buttock, measuring 3 cm. by 1 cm. with hypopigmentation of 
less than six square inches and abnormal texture of less than 
6 square inches.  The examiner found no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, inflammation, edema, keloid formation, or 
hyperpigmentation of the Veteran's scars.

In May 2009, the Veteran had another VA examination.  It was 
noted that the scar on the gabella, which is actually a scar 
on the bridge of the Veteran's nose, is superficial with no 
pain.  The right buttock scar was not painful and did not 
have associated complications.  Finally, the right forearm 
scar was barely visible.  The Veteran reported that he did 
not intend to apply for service connection for his scars but 
that the person assisting him with his claim listed the scars 
on his claim anyway.  On examination, the examiner noted that 
the scar on the bridge of the nose measured 1.2 cm. by 0.1 
cm.  The scar on the right buttock measured 1.8 cm. by 0.3 
cm.  The scars are not painful or associated with skin 
breakdown, inflammation, edema, or keloid formation.  Neither 
scar is disfiguring and neither cause limitation of motion or 
function.  The scar on the arm was not visible.

Based upon the medical evidence, as well as the Veteran's 
statements, the Board finds that a compensable rating is not 
warranted for any of the scars.  The Veteran's scars are not 
tender to palpation or unstable, do not cause disfigurement, 
and do not cover an area or areas of 144 square inches.  
Accordingly, compensable ratings for the Veteran's glabella 
scar, status post shrapnel wound; right buttock scar, status 
post shrapnel wound; and right arm scar, status post mortar 
round wound, are not warranted.  The appeals are denied.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate for each claim, requiring 
that the RO refer a claim to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for 
consideration of an extra-schedular evaluation where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.   38 C.F.R. § 3.321(b)(1).   An exceptional or 
unusual disability picture occurs where the diagnostic 
criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).   
If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.   Thun, 
22 Vet. App. at 115-116.   When those two elements are met, 
the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not 
required.   Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.   
Ratings in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.   Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.   The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.   
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.

III.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran's increased rating claim for PTSD 
stems from the initial grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Regarding the other increased ratings claims on appeal, which 
do not stem from an initial grant of service connection, for 
an increased-compensation claim, section      § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  As with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 

In this case, the Veteran's increased ratings claims, other 
than for PTSD, were considered filed in August 2006 when the 
RO sent the Veteran paperwork to file for TDIU benefits.  The 
VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in October 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

	In this case, the Veteran was provided several VA 
examinations for his disabilities during the pendency of his 
claim.  It is not clear in several of the VA examiner's 
reports whether the examiners reviewed the Veteran's claims 
file in conjunction with drafting the examination report.  
However, the Board notes that for an increased rating claim, 
it is the Veteran's current disability that is at issue.  It 
is noted that for each VA examination, the examiner 
interviewed the Veteran and conducted a physical and/or 
mental examination.  There is no indication that the VA 
examiners were not fully aware of the Veteran's past medical 
history or that they misstated any relevant fact.  Therefore, 
the Board finds that the VA examinations are adequate for 
evaluation purposes.
	
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to an evaluation greater than 50 percent for post 
traumatic stress disorder is denied.

Entitlement to an evaluation greater than 60 percent for 
coronary artery disease, status post myocardial infarction 
with left ventricular hypertrophy and stable angina is 
denied.

Entitlement to an evaluation greater than 20 percent for 
diabetes mellitus with erectile dysfunction is denied.

Entitlement to a 10 percent evaluation for hypertension is 
granted.

Entitlement to a compensable evaluation for glabella scar, 
status post shrapnel wound; right buttock scar, status post 
shrapnel wound; and right arm scar, status post mortar round 
wound is denied.


REMAND

In this case, the Veteran seeks TDIU benefits.  It is noted 
that the Veteran had VA examinations in March and May 2006, 
July and September 2007, and May 2009; however, it does not 
appear that the examiners provided an opinion indicating 
whether the Veteran is unemployed solely due to his service 
connected disabilities.  Therefore, the Board finds that a 
remand is warranted to determine whether it is at least as 
likely as not that the Veteran's service connected 
disabilities alone, without reference to any non-service 
connected disabilities, prevent him from maintaining 
substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  As noted above, the  issue of service 
connection for urinary incontinence and/or 
frequency, including as secondary to his 
service connected disabilities, have been 
raised by the record in the September 2007 
and May 2009 VA examinations, but have not 
been adjudicated by the AOJ.  Therefore, 
the Board does not have jurisdiction over 
the issues, and they are referred to 
the AOJ for appropriate action. 

2.  Schedule the Veteran for a VA 
examination.  The claims folder and a copy 
of this Remand should be provided to the 
examiner.  The examiner should indicate 
review of the items in the examination 
report.

The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not (fifty percent or greater) that the 
Veteran's service connected disabilities 
alone, without reference to any non-
service connected disabilities, prevent 
him from maintaining substantially gainful 
employment.

All findings should be described in detail 
and all necessary diagnostic testing 
performed.  A rationale for all opinions 
should be provided.

3.  When the development requested has 
been completed, this case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The issue of TDIU 
should be addressed.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


